In an action brought on by a motion for summary judgment in lieu of complaint, the plaintiff’s assignees, John R. Addrizzo, M.D., IRA and Chitoor Govindaraj, M.D., IRA, appeal from so much of an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated November 21, 1995, as denied their cross motion for attorney’s fees and the defendant Anthony B. Dacchille appeals from so much of the same order as denied his motion, inter alia, for an accounting, the return of surplus money, the filing of a satisfaction piece, a hearing to determine adverse claims pursuant to CPLR 6225, and discovery.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly concluded that there was no proof that the judgment herein had been satisfied in whole or in part (see, CPLR 5236 [g] [1]). Accordingly, it properly denied Anthony B. Dacchille’s motion. In view of all the circumstances the cross motion by the plaintiff’s assignees for legal fees was also properly denied. Miller, J. P., Sullivan, Florio and Luciano, JJ., concur.